Exhibit 10.1

Independent Contractor Personal Services Agreement

 

This Independent Contractor Personal Services Agreement (“Agreement”), dated as
of February 22, 2008, is by and between National Financial Partners Corp. (“NFP”
or the “Company”) and Robert R. Carter (“Mr. Carter”).

 

WHEREAS, the Company and Mr. Carter desire to enter into an agreement pursuant
to which the Company shall engage the personal services of Mr. Carter as an
Independent Contractor upon the terms and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the covenants and terms set forth in this
Agreement and of the mutual benefits accruing to the parties from the
relationship to be established between the parties by the terms of this
Agreement, the parties hereby agree as follows:

 

1.         Term. Subject to Section 14 below (Effective Date) and unless earlier
terminated as provided for herein, the term of this Agreement shall be for a
period of two (2) years, commencing on April 1, 2008 and expiring on March 31,
2010 (the “Term”).

 

2.         Consulting Services. The Company hereby engages Mr. Carter and Mr.
Carter hereby accepts the Company’s engagement, to provide certain consulting
services (the “Consulting Services”) as set forth in Exhibit A hereto. Mr.
Carter shall determine the manner, means, details and methods for the
performance of such Consulting Services and shall have no other duties, rights,
obligations or responsibilities with respect to the Company. Mr. Carter hereby
confirms that his last day of employment with the Company will be March 31,
2008, and hereby confirms his resignations from all positions as officer or
director of the Company and NFP Insurance Services, Inc. (“NFPISI”), or any of
their respective parents, subsidiaries and affiliates, effective as of March 31,
2008, and agrees that he shall take such further actions as may be necessary or
desirable to effectuate the foregoing; provided, however, that Mr. Carter shall
hold the following titles: Founding Director of NFP and Chairman Emeritus of
Partners Financial (“PF”).

 

3.         Consulting Fees. As full and complete compensation for the Consulting
Services, the Company shall pay Mr. Carter as follows:

 

(a)       Fixed Fee. During the Term, Mr. Carter will receive compensation at
the rate of Four Hundred Thousand Dollars ($400,000) per year, payable in
twenty-four (24) equal semi-monthly installments.

 

(b)       Draw Against Variable Fee. During the Term, Mr. Carter will receive a
non-refundable draw against any amounts earned as variable compensation under
Section 3(c) below at the rate of One Hundred Thousand Dollars ($100,000) per
year, payable during the first quarter of each of calendar years 2009 and 2010.

 

1

 

--------------------------------------------------------------------------------



(c)       Variable Fee. During the Term, Mr. Carter will be entitled to receive
variable compensation earned and calculated as follows:

 

 

i.

For sourcing of NFP acquisitions and sub-acquisitions: 5% of base earnings
acquired, payable within 30 days of closing.

 

 

ii.

For sourcing of new PF members:

 

 

1.

1.5% of new member’s earned first year commissions during first twelve months of
membership and

 

2.

1.5% of new member’s earned first year commissions during second twelve months
of membership.

 

 

iii.

For sourcing business to Institutional Life Services, LLC: compensation
arrangements to be mutually agreed upon by Mr. Carter and Douglas Hammond;

 

less any Draw against Variable Fee paid in accordance with Section 3(b) above.

 

(d)       Potential Supplemental Bonus. Unless terminated by NFP in accordance
with Section 7(b) below, during the Term, Mr. Carter will be entitled to receive
an additional one-time One Hundred Thousand Dollars ($100,000) bonus, payable in
the first quarter of calendar year 2009, in the event that the Gross Profit From
Operations (“GPO”) for PF in fiscal year 2008, as such term is defined in the
financial statements of NFPISI, grows 15% or more over the GPO for PF in fiscal
year 2007.

 

(e)       Other.

 

 

i.

During the Term, NFP will (A) pay Mr. Carter an annual stipend of Fifty Thousand
Dollars ($50,000) for office and secretarial services, payable in twelve (12)
equal monthly installments, beginning on April 1, 2008; (B) permit Mr. Carter to
continue to vest in any NFP equity awards previously granted to him and not yet
vested, as set forth in Exhibit B hereto, under the National Financial Partners
Corp. 1998 Stock Incentive Plan, effective as of October 26, 1998, the National
Financial Partners Corp. 2000 Stock Incentive Plan, effective as of May 15,
2000, the National Financial Partners Corp. 2002 Stock Incentive Plan, effective
as of August 18, 2004, or the Company’s 2007 Capital Accumulation Plan (the
Company’s “Equity Plans”); (C) permit Mr. Carter to continue to participate in
NFP’s corporate medical and dental insurance plan(s), provided that the cost of
such participation shall be offset against the Fixed Fee referenced in Section
3(a) above, at the same rates as other executives at the Company and as if Mr.
Carter had remained an executive with NFP for the Term;

 

2

 

--------------------------------------------------------------------------------



(D) NFP shall use best efforts to provide Mr. Carter with a payout under the
Executive Deferral Plan of Partners Holdings, Inc., as amended (the “Plan”),
consisting of an annual distribution over a five-year term with a 6% investment
allocation, including, but not limited to, efforts to amend the Plan consistent
with this objective and (E) pay for or reimburse Mr. Carter for the cost of
maintaining requisite licenses, dues and subscriptions during the Term, as
specified in Exhibit A.

 

 

ii.

Unless otherwise specified in Exhibit A, business expenses incurred by Mr.
Carter in connection with his performance of the Consulting Services shall only
be reimbursed subject to prior approval by Mr. Carter’s successor, the President
of PF.

 

 

iii.

NFP will, at its own cost, ship Mr. Carter’s computer, personal files and
personal effects, including office furniture, to him at his direction, and will
permit Mr. Carter to retain his office computer (subject to Mr. Carter’s ongoing
commitment to the Confidentiality provisions below).

 

 

iv.

Except as expressly provided in Section 7 below, after the termination or
expiration of the Term the Company shall have no further obligations to Mr.
Carter hereunder and Mr. Carter shall not be entitled to any further
compensation from the Company, provided, however, that Mr. Carter shall be
permitted to elect to receive continuation coverage in the Company’s medical and
dental insurance plan(s) pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), at his own expense, and
subject to the requirements, conditions and limitations of COBRA and of the
plans of the Company, which may be amended from time to time.

 

 

3

 

--------------------------------------------------------------------------------



 

4.

[Intentionally Omitted]

 

 

5.

Status as Independent Contractor.

 

(a)       In performing the Consulting Services hereunder, Mr. Carter shall act
solely in an advisory capacity and not as the agent, employee or servant of the
Company (or the Company’s parents, subsidiaries or affiliates, including but not
limited to NFPISI or PF), shall not be or in any way hold himself out as an
agent, officer or employee of the Company (or the Company’s parents,
subsidiaries or affiliates, including but not limited to NFPISI or PF), and
shall not have authority to act for the Company (or the Company’s parents,
subsidiaries or affiliates, including but not limited to NFPISI or PF) or to
commit or otherwise obligate any of them with respect to any matter.

(b)       Because Mr. Carter is an independent contractor, the Company will not
deduct or withhold from the fees payable to Mr. Carter pursuant to Section 3
above any federal, state or local income taxes or Federal Insurance
Contributions Act (“FICA”) taxes or any other employment tax, nor will it pay on
behalf of Mr. Carter any FICA taxes or Federal Unemployment Tax Act taxes or any
other employment tax. It will be the sole responsibility of Mr. Carter to pay
all applicable federal, state and local income taxes and any Self Employment
Contribution Act (“SECA”) taxes and any other employment tax that are owed with
respect to the fee payable to Mr. Carter hereunder. Mr. Carter also shall be
solely responsible for any and all wages, salaries and benefits of any employees
of Mr. Carter.

(c)       Other than as expressly set forth in Sections 3(e)(i) or 3(e)(iv)
above, Mr. Carter understands and agrees that as an independent contractor he
shall not be entitled to, and shall make no claim to, rights or fringe benefits
offered to employees of the Company (or the Company’s parents, subsidiaries or
affiliates, including but not limited to NFPISI or PF), including but not
limited to any retirement, savings, health, medical, welfare, life insurance,
disability, vacation, stock purchase, stock option or other benefit plans or
programs applicable to employees by or on behalf the Company (or the Company’s
parents, subsidiaries or affiliates, including but not limited to NFPISI or PF).

(d)       This Agreement shall not be construed as creating a partnership or
joint venture between the parties or as vesting any other form of legal
association that would impose liability upon one party for the act or failure to
act of the other party.

6.         Work Product. Mr. Carter agrees that all work created, produced, or
prepared by Mr. Carter pursuant to this Agreement shall be for the benefit of
the Company and shall be the sole property of the Company. Any such work
created, produced or prepared pursuant to this Agreement shall be deemed “work
for hire.” The Company shall have all rights in such work, including but not
limited to copyrights. If for any reason such work is not deemed “work for
hire,” Mr. Carter hereby assigns all rights, title, and interest to the work to
the Company.

 

7.         Early Termination. Notwithstanding Section 1 of this Agreement, the
parties may terminate the Term prior to its expiration for any of the following
reasons:

 

4

 

--------------------------------------------------------------------------------



 

(a)       By Mr. Carter. Mr. Carter shall be permitted to terminate the
Agreement prior to expiration of the Term for any reason on ten (10) days’
advance written notice, in which event the Company's obligations under this
Agreement to pay further compensation shall cease forthwith, except that the
Company shall pay Mr. Carter, within thirty (30) days from the date of
termination, in full and complete satisfaction of all of the Company's
obligations under this Agreement, the following: (i) any unpaid consulting fixed
fees pursuant to Section 3(a) above, prorated on a daily basis up to the date of
termination; (ii) any unpaid variable fees pursuant to Section 3(c) above,
earned prior to the date of termination; (iii) subject to submission of all
required documentation, reimbursable expenses in accordance with Section
3(e)(ii) above accrued (but unpaid) as of the date of termination; and (iv) Mr.
Carter shall remain entitled to receive any variable compensation earned during
the Term and calculated in accordance with Section 3(c) above.

 

(b)       By NFP. The Company shall be permitted to terminate the Agreement
prior to expiration of the Term for "Cause," defined as

 

i.    Willful misconduct or material gross negligence in the performance of Mr.
Carter’s duties and responsibilities;

 

ii.  The commission by Mr. Carter of any act of material fraud, theft or
dishonesty with respect to the Company (or the Company’s parents, subsidiaries
or affiliates, including but not limited to NFPISI or PF);

 

iii. Any conviction or plea of nolo contendre by Mr. Carter to any felony or
criminal act involving moral turpitude; or

 

iv.  A material breach by Mr. Carter of any provisions of this Agreement
(including, but not limited to, any breach of Section 8 or 9 below), following
notice by the Company and a sixty (60) day opportunity to cure, if curable.

 

If the Company terminates the Term for Cause, the Company's obligations under
this Agreement to pay further compensation shall cease forthwith, except that
the Company shall pay Mr. Carter, within thirty (30) days from the date of
termination, in full and complete satisfaction of all of the Company's
obligations under this Agreement, the following: (i) any unpaid fixed fee
pursuant to Section 3(a) above, prorated on a daily basis up to the date of
termination; (ii) any unpaid variable fees pursuant to Section 3(c) above,
earned prior to the date of termination; and (iii) subject to submission of all
required documentation, reimbursable expenses in accordance with Section
3(e)(ii) above accrued (but unpaid) as of the date of termination.

 

8.         Confidential Information. Except to the extent (A) expressly
authorized in writing by NFP or (B) required by law or any legal process, Mr.
Carter agrees not to

 

5

 

--------------------------------------------------------------------------------



disseminate, disclose or divulge, either during the Term or at any time
thereafter, to any person or to any firm, corporation, association or other
business entity not engaged to render services to, or employed by, the Company,
any Confidential Information obtained in the performance of the Consulting
Services set forth herein or by virtue of Mr. Carter’s relationship with the
Company and its employees, directors, officers and/or agents. “Confidential
Information” shall mean all proprietary information, technical data, trade
secrets, including, without limitation, research, product plans, customer lists,
markets, software, developments, inventions, discoveries, processes, formulas,
algorithms, technology, designs, drawings, marketing and other plans, business
strategies and financial data and information that relate directly to the
activities of the Company (or the Company’s parents, subsidiaries or affiliates,
including but not limited to NFPISI or PF). “Confidential Information” shall
also mean information received by the Company (or the Company’s parents or
affiliates, including but not limited to NFPISI or PF) from customers of the
Company (or the Company’s parents, subsidiaries or affiliates, including but not
limited to NFPISI or PF) subject to a duty to keep confidential; provided that
the Confidential Information shall not include any of the following items: (i)
information which becomes available to the public through no fault of Mr. Carter
or (ii) information which at the time of disclosure, is in the public domain.
The Company, in addition to any other rights or remedies, shall be entitled to
seek injunctive and other equitable relief to enforce its rights under, and to
prevent a breach of, this Section by Mr. Carter without the necessity of posting
a bond or other security.

 

9.         Non-Competition; Non-Solicitation

 

(a)       Non-Competition. Mr. Carter is not restricted from performing services
for or being employed by such additional entities or persons as he shall see
fit, provided that such other services do not interfere in any way with his
provision of the Consulting Services or other obligations as set forth herein
and, provided further that Mr. Carter agrees during the Term not to provide
services to any person or entity that, to the best of his knowledge after
reasonable inquiry, competes with or engages in, anywhere in the United States,
any insurance or financial services business in which the Company (or any of the
Company’s parents, subsidiaries or affiliates, including but not limited to
NFPISI or PF) is presently engaged (or becomes engaged during the Term). For
clarification purposes, Mr. Carter may perform personal insurance production or
consulting services that are not competitive to NFP’s business as long as any
such personal insurance production is placed through an NFP affiliate. Mr.
Carter shall provide reasonable advance notice in writing to NFP concerning any
planned consulting projects during the Term so that NFP may assess with Mr.
Carter whether such employment or consulting would be competitive with NFP or
its subsidiaries or affiliates.

 

(b)       Non-Solicitation.

 

i.       Mr. Carter agrees that during the Term and the Additional Restricted
Period, he shall not directly or indirectly, on his own behalf or on behalf of
any other person or entity, solicit or hire, attempt to solicit or hire, or
assist any other person in soliciting or hiring any employee, agent or
contractor of any Restricted Entity, or

 

6

 

--------------------------------------------------------------------------------



induce any employee, agent or contractor of any Restricted Entity to terminate
his or her employment or cease doing business with such Restricted Entity for
any reason whatsoever. For purposes of this Section 9(b)(i), “Restricted Entity”
means NFP, its subsidiaries and affiliates, including but not limited to NFPISI
and PF, and their respective marketing organizations, clients and customers.

 

ii.     Mr. Carter agrees that during the Term and the Additional Restricted
Period, he shall not directly or indirectly, on his own behalf or on behalf of
any other person or entity, (A) engage in any business transaction or
relationship with, or perform any material services competitive with NFP for, a
client of NFP or a subsidiary or affiliate of NFP, or (B) (i) take actions
directed at reducing the scope of or terminating any business relationship
between NFP or a subsidiary or affiliate of NFP and any of its respective
clients, or (ii) induce any client to discontinue any business relationship with
NFP or a subsidiary or affiliate of NFP, or to refrain from entering into a
business relationship or transaction with NFP or a subsidiary or affiliate of
NFP.

 

iii.    For purposes of this Section 9(b), the “Additional Restricted Period”
means the following: (A) should this Agreement terminate early during the period
beginning from the Effective Date and through March 31, 2009, the Additional
Restricted Period means 180 days from the date of termination; (B) should this
Agreement terminate early during the period beginning from April 1, 2009 and
through March 31, 2010, the Additional Restricted Period means 120 days from the
date of termination; (C) should this Agreement terminate upon expiration of the
Term following March 31, 2010, the Additional Restricted Period means 60 days
from the date of termination.

 

(c)       Mr. Carter acknowledges and agrees that (A) the covenants set forth
herein in this Section 9 are reasonable with respect to their duration and
scope; (B) the purposes of the covenants set forth in Sections 8 and 9 are to
protect the goodwill, trade secrets and confidential information of, and to
prevent unfair competition or interference with, the business of NFP and its
subsidiaries and affiliates for a reasonable period; (C) that Sections 8 and 9
are being given in part in consideration for the consideration being received by
Mr. Carter as contemplated by this Agreement; (D) because of the nature of the
business in which NFP and its subsidiaries and affiliates are engaged and
because of the nature of the trade secrets and confidential information to which
Mr. Carter has had access, it would be impractical and excessively difficult to
determine actual damages in the event of a breach of either of Sections 8 and 9;
and (E) remedies at law (such as monetary damages) for any breach of the such
covenants would be inadequate.

 

(d)       The Company, in addition to any other rights or remedies, shall be
entitled to seek injunctive and other equitable relief to enforce its rights
under, and to prevent a breach of, this Section by Mr. Carter without the
necessity of posting a bond or other security.

 

7

 

--------------------------------------------------------------------------------



10.       Non-Disparagement. Mr. Carter agrees not to make, or knowingly cause
to be made, and the Company agrees not to allow officers or directors of the
Company to make, or knowingly cause to be made, any statement or communication,
written or oral, with the intention of disparaging or otherwise impugning the
other’s business, management, processes, strategies or reputation (or, as to the
Company, the business, management or reputation of any of its parents,
subsidiaries or affiliates, or any of their respective officers, directors,
agents, counsel, representatives or employees). For the purposes of clarity, Mr.
Carter shall be able to give constructive feedback regarding the Company’s
business, management, processes, strategies or reputation to senior management
of the Company. In the event Mr. Carter requires an employment reference from
the Company, he should direct any such reference requests to Jessica Bibliowicz
or Douglas Hammond, who agrees to respond consistent with the text attached
hereto as Exhibit C. The Company and Mr. Carter agree that any internal and
external statements or other communications concerning Mr. Carter’s new role
with the Company shall be substantially similar to the text attached as Exhibit
C or in the Form 8-K announcing Mr. Carter’s new role.

 

11.       Mutual Release. (a) By Mr. Carter. Mr. Carter, his heirs, successors,
and assigns, hereby knowingly and voluntarily remise, release and forever
discharge the Company and its parents, subsidiaries and affiliates, together
with all of their respective current and former officers, directors, partners,
shareholders, employees, representatives, attorneys, agents, and each of their
predecessors, successors and assigns, and any and all employee pension or
welfare benefits plans of the Company, including current and former trustees and
administrators of these plans, and each of their predecessors, successors and
assigns (collectively, the "Releasees"), from any and all debts, demands,
actions, causes of actions, accounts, covenants, contracts, agreements, claims,
damages, omissions, promises, and any and all claims and liabilities whatsoever,
of every name and nature, known or unknown, suspected or unsuspected, both in
law and equity (“Claims”), which he ever had, now has, or may hereafter claim to
have against the Releasees by reason of any matter, cause or thing whatsoever
arising from the beginning of time to the time he signs this Agreement (the
"General Release"). This General Release of Claims shall apply to any Claim of
any type, including, without limitation, any and all Claims of any type that he
may have arising under the common law, under Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, the Older Workers Benefit Protection Act, the Americans With
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, the Sarbanes-Oxley Act of 2002, the
Equal Pay Act, the Rehabilitation Act of 1973, the New York State and City Human
Rights laws, the New York Labor Law, the Texas Labor Code, and the Texas
Commission on Human Rights Act, each as amended, and any other federal, state or
local statutes, regulations, ordinances or common law, or under any policy,
agreement, contract, understanding or promise, written or oral, formal or
informal, between any of the Releasees and Mr. Carter, and shall further apply,
without limitation, to any and all Claims in connection with, related to or
arising out of Mr. Carter’s employment with the Company, or the termination
thereof, and all Claims for alleged tortious, defamatory or fraudulent conduct;
provided, however, that nothing contained in this Agreement shall (i) impair any

 

8

 

--------------------------------------------------------------------------------



vested benefits Mr. Carter may have in the National Financial Partners Corp.
401(k) Plan as of March 31, 2008, (ii) impair any of Mr. Carter’s vested equity
awards in the Company’s Equity Plans, or enlarge, reduce, modify or otherwise
alter any and all rights and/or obligations Mr. Carter may have with respect to
such vested equity awards in accordance with the terms and conditions of the
Company’s Equity Plans; (iii) affect or impair any rights he may have to
indemnification under the Company’s bylaws or any D&O insurance policy
maintained by the Company; or (iv) be construed to prohibit Mr. Carter from
bringing appropriate proceedings to enforce this Agreement. Mr. Carter hereby
represents and warrants that he has not filed or caused to be filed any
complaints, charges or lawsuits against the Company or any of the Releasees, and
that no such complaints, charges or lawsuits are pending. By signing this
General Release, Mr. Carter further represents that he will not be entitled to
any personal recovery in any action or proceeding that may be commenced on his
behalf arising out of the matters released hereby.

 

(b) By the Company. The Company, on behalf of itself and its parents,
subsidiaries and affiliates, hereby knowingly and voluntarily remises, releases
and forever discharges Mr. Carter, his heirs, successors and assigns, from any
and all Claims, which it ever had, now has, or may hereafter claim to have
against him by reason of any matter, cause or thing whatsoever arising from the
beginning of time to the time he signs this Agreement, including, without
limitation, any and all Claims of any type that it may have arising under any
federal, state or local statutes, regulations, ordinances or common law, or
under any policy, agreement, contract, understanding or promise, written or
oral, formal or informal, between the Company or any of its parents,
subsidiaries and affiliates and Mr. Carter, and shall further apply, without
limitation, to any and all Claims in connection with, related to or arising out
of Mr. Carter’s employment with the Company, or the termination thereof, and all
Claims for alleged tortious, defamatory or fraudulent conduct; provided,
however, that nothing contained in this Agreement shall be construed to prohibit
the Company from bringing appropriate proceedings to enforce this Agreement, and
provided, further, that Mr. Carter is not released from the terms of the Second
Amended and Restated Stockholders Agreement that he is a party to.

 

12.       Representations and Warranties. As an inducement to the Company to
enter into this Agreement, Mr. Carter represents and warrants as follows: (a)
there exist no impediments or restraints, contractual or otherwise on Mr.
Carter’s power, right or ability to enter into this Agreement and to perform its
duties and obligations as provided for under this Agreement; and (b) the
performance of its obligations as provided for under this Agreement do not and
will not violate or conflict with any agreement relating to confidentiality,
nondisclosure, non-competition, non-solicitation or exclusive employment to
which Mr. Carter is or was subject.

 

13.       Additional Agreement of Mr. Carter. In performing Mr. Carter’s duties
hereunder, Mr. Carter shall in all material respects (i) abide by and comply
with all applicable laws, statutes, orders, rules, regulations, policies or
guidelines promulgated, or judgments, decisions or orders entered by, any court,
arbitrator tribunal, administrative agency, or commission or other governmental
or regulatory body, agency or

 

9

 

--------------------------------------------------------------------------------



instrumentality or authority relating to the Company (or the Company’s parents,
subsidiaries or affiliates, including but not limited to NFPISI or PF) and (ii)
conduct itself with respect to the Company with the prudence, care, dedication
and skill as would be manifested by one in the operation and management of its
own assets and properties and in this regard shall owe a duty of dedication and
care to the Company.

 

14.       Effective Date. Mr. Carter acknowledges and represents that he has
been given twenty-one (21) days during which to review and consider the
provisions of this Agreement and, specifically, the General Release set forth in
Section 11 above, although he may sign and return it sooner if he wishes. Mr.
Carter further acknowledges and represents that he have been advised by the
Company that he has the right to revoke this Agreement for a period of seven (7)
days after signing it. Mr. Carter acknowledges and agrees that, if he wishes to
revoke this Agreement, he must do so in a writing, signed by him and received by
the Company no later than 5:00 p.m. Central Time on the seventh (7th) day of the
revocation period. If no such revocation occurs, the General Release and this
Agreement shall become effective on the eighth (8th) day following Mr. Carter’s
execution of this Agreement (the “Effective Date”). Mr. Carter further
acknowledges and agrees that, in the event that he revokes this Agreement, it
shall have no force or effect, and he shall have no right to receive any of the
payments, benefits or arrangements provided for hereunder.

 

15.       Sufficient Consideration; Right to Review With Counsel, etc. The
Company has advised Mr. Carter to consult with an attorney (including tax
counsel) of his choosing prior to signing this Agreement, and he has availed
himself of such right. Mr. Carter understands and agrees that he has the right
and have been given the opportunity to review this Agreement and, specifically,
the General Release in Section 11 above, with an attorney. He also understands
and agrees that the Company is under no obligation to offer him this Agreement
and that he is under no obligation to consent to the General Release. Mr. Carter
acknowledges and agrees that the payments, benefits or arrangements offered by
the Company and set forth above and other consideration set forth in this
Agreement is sufficient consideration to require him to abide with his
obligations under this Agreement, including but not limited to the General
Release. Mr. Carter represents that he has read this Agreement, including the
General Release set forth in Section 11, and understands its terms and that he
enters into this Agreement freely, voluntarily, and without coercion. The
Company acknowledges and agrees and Mr. Carter’s obligations set forth in this
Agreement are sufficient consideration to require the Company to abide by its
obligations under this Agreement.

 

16.       Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York without regard to
any conflict of law principles which would require the application of the law of
another jurisdiction. Any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach thereof, or Mr. Carter’s relationship
with the Company (or the Company’s parents, subsidiaries or affiliates,
including but not limited to NFPISI or PF) shall be settled exclusively by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules then in effect, and

 

10

 

--------------------------------------------------------------------------------



judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof.

 

17.       Successors; Binding Agreement. This Agreement shall be binding upon
the Company’s successors and assigns. The Company may assign this Agreement to
any corporation that may succeed to the business and assets of the Company, and
any such successor corporation may similarly assign this Agreement. Mr. Carter’s
rights to compensation may be transferred to his family but his duties under
this Agreement shall not be subject to alienation, assignment or transfer,
whether voluntarily or involuntarily.

 

18.       Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings (including without
limitation the Employment Agreement, dated as of January 1, 2003, by and among
NFP Insurance Services, Inc., the Company and Mr. Carter, which the parties
hereby expressly affirm is no longer in effect in any respect), and fully
supersedes any and all agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto relating to such subject
matter. In addition, no amendment or modification to this Agreement shall be
valid unless set forth in writing and signed by each of the parties. No waivers
or exceptions to any term, condition or provision of this Agreement, in any one
or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such term, condition or provision.

 

19.       Severability. In the event and to the extent that any section,
paragraph, clause, provision, or word in this Agreement is held to be invalid or
unenforceable or would otherwise render this Agreement invalid or unenforceable,
such section, paragraph, clause, provision, or word shall be severable from this
Agreement and such invalidity or unenforceability shall not be construed to have
any effect on the remaining sections, paragraphs, clauses, provisions or words
of this Agreement. If any provision of this Agreement should be deemed invalid,
illegal, or unenforceable because its scope or area is considered excessive,
such provision shall be modified so that the scope or area of the provision is
reduced only to the minimum extent necessary to render the modified provision
valid, legal, and enforceable. Any provision of this Agreement that is deemed
invalid, illegal, or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality, or unenforceability, without affecting in any way the
remaining provisions of this Agreement in such jurisdiction or rendering that or
any other provision of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction.

 

20.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute one and the same document. This Agreement may be executed by
facsimile signatures.

 

11

 

--------------------------------------------------------------------------------



21.       Headings. The headings used in this Agreement are intended for
convenience or reference only and shall not in any manner amplify, limit, modify
or otherwise be used in the construction or interpretation of any provision of
this Agreement.

 

22.       Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be delivered by messenger, or
via a reputable nationwide overnight courier service guaranteeing next business
day delivery, or by facsimile followed by first class mail, in each case to the
intended recipient as set forth below:

 

 

If to the Company:

 

 

National Financial Partners Corp.

787 Seventh Avenue

New York, NY 10019

Attn: Douglas Hammond, EVP and General Counsel

Fax: (212) 301-4050

 

 

If to Mr. Carter:

 

[Intentionally Omitted]

 

Any party shall have the right from time to time and at any time to change its
address and shall have the right to specify as its address any other address by
giving at least ten days’ written notice to the other parties.

 

23.       Survival. The provisions of Sections 3(e)(i)(D), 3(e)(iv), 8 to 11 and
16 to 19 shall survive the expiration or termination of the Term and the
termination of this Agreement to the extent applicable.

 

12

 

--------------------------------------------------------------------------------





 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

 

 

 

NATIONAL FINANCIAL PARTNERS CORP.

 



 

By:


/s/ Douglas W. Hammond

 

 

 

 

Name: Douglas W. Hammond

 

 

 

 

Title: Executive Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROBERT R. CARTER

 



 

 

/s/ Robert R. Carter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



13

 

--------------------------------------------------------------------------------



Exhibit A

 

[Intentionally Omitted]

 

14

 

--------------------------------------------------------------------------------





Exhibit B

 

[Intentionally Omitted]

 

15

 

--------------------------------------------------------------------------------



Exhibit C

 

[Intentionally Omitted]

 

 

16

 

 